Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 1 of 9 PageID #: 349



                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
 MEG:LKG/AS                                         271 Cadman Plaza East
 F#: 2015R01691                                     Brooklyn, New York 11201


                                                    November 13, 2018


 By Hand and ECF

 The Honorable Carol Bagley Amon
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 The Honorable Steven L. Tiscione
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201


               Re:    United States v. John Scarpa, Jr.
                      Criminal Docket No. 18-123 (S-1) (CBA)

 Dear Judges Amon and Tiscione:

                 The government respectfully submits this letter requesting that the Court
 revoke defendant John Scarpa’s bail, and enter a permanent order of detention. Scarpa is a
 criminal defense attorney who faces charges related to witness bribery, stemming from his
 conduct leading up to and during a double-homicide trial in New York state court. Scarpa
 wasted little time after his federal indictment to tamper with a witness. Representing a
 defendant accused of an assault in a domestic violence case, Scarpa participated in a three-
 way call with his incarcerated client and his client’s victim. After encouraging his client to
 call from a different inmate’s account—so that his call would go undetected—Scarpa
 instructed the victim on how she should refuse to answer questions at trial by invoking the
 Fifth Amendment. Scarpa’s actions are not just unethical; they are criminal. He has violated
 the terms of his release by committing a state crime, and his bail should therefore be revoked.
Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 2 of 9 PageID #: 350



 I.      Background

         A.      The Defendant’s Indictment and Pretrial Release

                  On September 24, 2018, Scarpa was indicted for violating the Travel Act, 18
 U.S.C. § 1952(a), and conspiracy to do the same, 18 U.S.C. § 371, for participating in a
 scheme to bribe a witness. Scarpa’s alleged conduct is summarized in the government’s
 letter filed in support of a permanent order of detention (“Det. Memo.”). See Docket Entry
 No. 80. In the letter, the government argued that Scarpa should only be released on a secured
 and significant bond.

               In sum, Scarpa employed Charles Gallman in a pseudo-investigator and
 paralegal capacity. Gallman—a five-time convicted felon who has participated in at least
 two murders—has a history of bribing and intimidating witnesses. Scarpa worked with
 Gallman to get a convicted murderer, Luis Cherry, to testify in support of his co-defendant,
 Reginald Ross, Scarpa’s client. At trial, Scarpa called Cherry as a witness and directed him
 through perjurious testimony that purported to exculpate Scarpa’s client, who was
 nevertheless convicted of two execution-style murders. The government summarized the
 wiretap evidence against Scarpa in its prior submission. See Det. Memo., at 5-8. On
 November 8, 2018, Gallman pleaded guilty to this crime.

               Scarpa was released at his arraignment, on September 25, 2018, with the
 government’s consent. His $500,000 bond was secured by property. The bond prohibited
 Scarpa from, among other things, violating federal, state and local law while on release. See
 Docket Entry No. 87.

         B.      The Defendant’s Criminal Activity While on Release

                Just two weeks after he was released on bail in this case, Scarpa engaged in
 witness tampering in a state proceeding in which he served as defense counsel. Based on
 information provided by the Queens County District Attorney’s Office (“QCDA”), the
 government learned that Scarpa represented Warnell Wells in two domestic violence cases
 involving different victims—one a felony and the other a misdemeanor. The misdemeanor
 case was initiated after the victim’s daughter called 911 to report Wells’ assault of the victim
 (the “Victim”) on June 19, 2016. The Victim told responding officers that Wells hit her in
 the face and threw a brick through her window. A few days later, Wells allegedly choked the
 Victim, and retaliated against her by posting sexual images and videos of her online.1

               The case against Wells was scheduled to proceed to trial last month. The
 parties appeared on October 9 and 10, 2018 for pretrial conferences; jury selection was


         1
           The Victim later recanted her allegation that Wells choked her and explained that she only
 reported the choking after the officers told her they could not charge Wells with additional crimes related
 to the sexually explicit revenge images Wells posted of the Victim. The Victim maintained that Wells
 assaulted her on June 19, 2016.

                                                      2
Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 3 of 9 PageID #: 351



 supposed to begin on October 15. The Victim was represented by court-appointed counsel
 on an unrelated pending case.

                On October 10, 2018, Wells violated an order of protection against him by
 calling the Victim from prison.2 Wells then directed the Victim to call Scarpa and to add him
 to the conversation. During this call, Scarpa asked if Wells was calling from prison by using
 his own inmate pin. Wells stated that he was, and asked if Scarpa needed him to call back.
 Scarpa responded that he would “appreciate it.” Minutes later Wells called the Victim again,
 this time from another inmate’s account, and again told her to include Scarpa. When Scarpa
 picked up, he asked, “We good now? Alright, so what she doing?” Scarpa clarified that by
 “she,” he meant the Victim. Wells responded, “That’s who is calling. She is not cooperating
 with them.” At this point in the conversation, referencing previous conversations he has had
 with the Victim, Scarpa began advising her on how she should assert the Fifth Amendment
 when asked questions at trial against Wells:3

                 Scarpa:          Ok that—is she on the line with us?

                 Wells:           Yeah.

                 Scarpa:          [The Victim]?

                 Victim:          Yes.

                 Scarpa:          Ok did you talk to that attorney like I told you to?

                 Victim:          I spoke with my attorney. He told me that I don’t have a
                                  choice but to go in and if there is any question they ask
                                  me I have to—I can plead the Fifth, but I have to go.

                 Scarpa:          Oh, that’s absolutely right.

                 Victim:          Ok.

                 Scarpa:          That’s absolutely right, you go.

                 Victim           Mhmm.

                 Scarpa:          Questions, you taking the Fifth.
         2
           There were in effect two orders of protection in place at the time forbidding Wells from having
 contact with the Victim: a final order of protection issued on October 30, 2017 that was in effect until
 October 29, 2018 related to two prior domestic violence cases in which Scarpa represented Wells, and one
 related to the pending domestic violence case, in which Scarpa also represented Wells.
         3
          This transcript provided here is in draft form. Audio recordings of both calls, in full, will be
 provided to chambers on discs.

                                                       3
Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 4 of 9 PageID #: 352



             Victim:     Right.

             Scarpa:     Ok?

             Victim:     Ok.

             Scarpa:     That’s all you have to do.

             Victim:     Ok.

             Scarpa:     Ok, now, listen I got to explain it to you a little bit better
                         than that.

             Victim:     Ok.

             Scarpa:     You have a right, you have a right to remain silent, if
                         anything that you say could or would be used in a court
                         of law against you that could expose you to a crime. So
                         now, “what’s your name,” you can’t take the Fifth to,
                         right?

             Victim:     Uh-huh.

             Scarpa:     But, did—you know, “Were you involved in an incident
                         with Warnell Wells?” “I take the Fifth.”

             Victim:     Uh-huh.

             Scarpa:     You understand what I’m saying? You can take the Fifth
                         to anything that has to do between you and Tootie
                         [Wells].

             Victim:     Ok.

             Scarpa:     Anything, anything at all that you know, “Was your
                         boyfriend?” “I take the Fifth.”

             Victim:     Ok.

             Scarpa:     You don’t have to answer any of those questions
                         because, you know, they are gonna try to claim that this
                         was the person that you were claiming, you know, did
                         something to you, and if you are saying now that is not
                         true that it didn’t happen then they are going to try to pin
                         something on you.

                                            4
Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 5 of 9 PageID #: 353



                 Victim:          Right.

                 Scarpa:          So you have an absolute right to remain silent. Ok?

                 Victim:          Ok, yes.

                 Scarpa:          So, I don’t—now—you didn’t tell them that you were
                                  going to do that, did you?

                 Victim:          No, no, no, nah-uh.

                 Scarpa:          Of course, alright—so the fools—let, let them play the
                                  game out, ok?

                 Victim:          Ok.

                 Scarpa:          Alright.

                Wells’ trial began five days later, on October 15, 2018. Scarpa demanded that
 the Victim stay in the courtroom during opening addresses. In his opening remarks, Scarpa
 commented that he would be cross-examining the Victim about the assault that occurred on
 June 19, 2016. Afterwards, Scarpa was seen speaking with the Victim in the courthouse.
 Following that conversation, the Victim approached the assigned Assistant District Attorneys
 (the “ADAs”) and told them that she no longer remembered the June 19 assault. The next
 day, on October 16, 2018, the Victim told the ADAs that she now remembered the June 19
 assault, and that she was actually the one who assaulted Wells. On October 17, 2018, the
 ADAs discovered the two jail calls quoted above and successfully petitioned the court to
 remove Scarpa from the case. The case was subsequently adjourned for motions related to
 the tampering of the Victim, which are due on November 20, 2018.

 II.     Discussion

         A.      Applicable Law

                Title 18, United States Code, Section 3148 governs revocation of bail.
 Pursuant to 18 U.S.C. § 3148(a), “[a] person who has been release[d] under [18 U.S.C.
 § 3142] and who has violated a condition of his release, is subject to a revocation of release,
 an order of detention, and a prosecution for contempt of court.” 18 U.S.C. § 3148(a). A
 proceeding for revocation of an order of release may be initiated by the government “by
 filing a motion with the district court.” Id.4


         4
           Section 3148(b) also provides that “[t]o the extent practicable . . . [the defendant] shall be
 brought before the judicial officer who ordered the release and whose order is alleged to have been
 violated.” Because the Honorable Steven L. Tiscione ordered Scarpa’s release (on the government’s
 consent), this letter is addressed to him in addition to the assigned district court judge.

                                                       5
Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 6 of 9 PageID #: 354



                Section 3148(b) provides that a court “shall” revoke bail and detain a
 defendant if two conditions are met. First, the court finds either “probable cause to believe
 that the person has committed a Federal, State, or local crime while on release” or “clear and
 convincing evidence that the person has violated any other condition of release.” 18 U.S.C.
 § 3148(b)(1)(A), (B). Second, the court must determine that either the person is “unlikely to
 abide by any condition or combination of conditions of release,” or there is no combination
 of conditions of release that would guarantee the defendant’s appearance or the safety of the
 community. 18 U.S.C. § 3148(b)(2)(A), (B). See generally, United States v. Gotti, 794 F.2d
 773, 776 (2d Cir. 1986).

                Notably, “probable cause for purposes of § 3148(b)(1), does not mean “more
 likely true than false” that a defendant committed a crime; rather, “facts available” to the
 court must support “‘a man of reasonable caution in the belief’ that the defendant has
 committed a crime while on bail.” Gotti, 794 F.2d at 777 (quoting Texas v. Brown, 460 U.S.
 730, 742 (1983)). See Brown, 460 U.S. at 742 (explaining that probable cause means a
 “practical, nontechnical probability” and there is no requirement that “such a belief be
 correct or more likely true than false”). Once probable cause is found that a defendant
 committed a crime, the defendant may be “detained upon a finding, by only a preponderance
 of the evidence, that no conditions of release will guard against flight or dangerousness or
 that the person is unlikely to abide by any release condition.” Id. Thus, Section 3142(f)
 notwithstanding, the “dangerousness” prong of revocation need not be proven by clear and
 convincing evidence. Id.

                The Court retains discretion to hold an evidentiary hearing on the revocation,
 but may revoke a defendant’s bail without such a hearing where the Court makes a probable
 cause finding on the record before it. See United States v. Galanis, 656 F. App’x 560, 562
 (2d Cir. 2016) (summary order) (affirming the district court’s revocation of bail without an
 evidentiary hearing, finding that the district judge “acted within his discretion in proceeding
 based on the government’s proffer and his review [of the evidentiary record]”). A district
 court’s decision to remand a defendant pursuant to Section 3148(b) is affirmed unless its
 findings were clearly erroneous or the Court committed an error of law. United States v.
 LaFontaine, 210 F.3d 125, 130 (2d Cir. 2000).

        B.     Analysis

               There is probable cause to believe Scarpa committed two crimes under New
 York Penal Law: witness tampering and criminal contempt. The calls quoted above also
 demonstrate, by a preponderance of the evidence, that Scarpa cannot abide by any conditions
 of release.

               1. Witness Tampering

                New York state law provides, in relevant part, that a person is guilty of
 Witness Tampering in the Fourth Degree when, “knowing that a person is about to be called
 as a witness in an action or proceeding, he wrongfully induces or attempts to induce [the

                                                6
Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 7 of 9 PageID #: 355



 witness] to absent himself from, or otherwise to avoid or seek to avoid appearing or
 testifying at, such action or proceeding.” New York Penal Law § 215.10. Unlike other
 charges of witness tampering under New York law, § 215.10 does not require a defendant to
 have used threats against a victim; wrongfully inducing a witness to absent herself from a
 pending criminal proceeding is sufficient.

                 Here, Scarpa spoke to the prosecution’s main witness, Scarpa’s client’s assault
 victim. He advised the Victim to assert the Fifth Amendment at trial when the prosecutors
 asked her questions about his client (“Were you involved in an incident with Warnell
 Wells?” “I take the Fifth.”). He did so to effectively eliminate her testimony from trial,
 which was beneficial to Scarpa because it would help him and his client to prevail at trial.
 There is therefore, at least, probable cause that he tampered with a witness. Cf. United States
 v. Cioffi, 493 F.2d 1111, 1119 (2d Cir. 1974) (interpreting a federal obstruction-of-justice
 statute to include wrongfully influencing a witness to plead the Fifth Amendment)5, accord
 United States v. Gotti, 459 F.3d 296, 343 (2d Cir. 2006) (affirming conviction under the
 federal statute where there was evidence of the defendant “suggesting” that a witness
 testifying against him plead the Fifth Amendment). See also United States v. Peterson, 385
 F.3d 127, 142 (2d Cir. 2004) (observing that while mere advice does not constitute
 obstruction of justice, “self-serving advice,” like advising a co-conspirator to remain silent,
 does).

                 2. Criminal Contempt

                  There is also probable cause to believe Scarpa committed Criminal Contempt
 in the Second Degree. New York Penal Law §§ 215.50(3) and (6) criminalize, respectively,
 “intentional disobedience or resistance to the lawful process or other mandate of court” and
 the “intentional failure to obey any mandate, process or notice” issued by a court. Under
 New York law, a person is criminally liable for conduct of another, if “acting with the mental
 culpability required for the commission thereof, he solicits, requests, commands, importunes,
 or intentionally aids such person to engage in such conduct.” New York Penal Law § 20.00.
 See also Drake v Andrews, 197 N.Y. 53, 56-57 (1909) (observing that a person who aids,
 procures or advises the disobedience of a lawful mandate of the court is equally guilty with
 him who actually disobeys it), accord McCormick v. Axelrod, 59 N.Y.2d 574, 584 (1983)
 (“It is clear that a party who assists another in a violation of judicial mandate can be equally
 as guilty of contempt as the primary contemnor.”).

               Wells had orders of protection prohibiting Wells from having any contact with
 the Victim, which Scarpa well knew because Scarpa had served as Wells’ counsel in multiple
 cases where the orders were pronounced in court on the record. Yet after confirming that the
 Victim was on the line with Wells—in violation of the orders—Scarpa continued the
 conversation. Scarpa counseled the Victim on how she could plead the Fifth when she

         5
          The Second Circuit was interpreting 18 U.S.C. § 1512(b), under which it is unlawful to
 knowingly “intimidat[e], threaten[], or corruptly persuade[] another person, with intent to . . . prevent the
 testimony of any person in an official proceeding.”

                                                       7
Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 8 of 9 PageID #: 356



 testified at trial for the prosecution. There is thus probable cause to believe that Scarpa
 assisted Wells to violate the orders of protection: Scarpa expanded the length and scope of
 the contact between Wells and the Victim to include a discussion about pleading the Fifth
 Amendment. Cf. McCormick, 59 N.Y.2d at 584-85 (noting that although the party’s
 participation in the crime “was only indirect,” the assistance provided by the party compelled
 the conclusion that it was “equally as guilty of contempt as the primary contemnor”).

               3. A Preponderance of the Evidence Shows That Scarpa Is Unlikely to
                  Comply With Conditions of Release

                For years Scarpa has been on notice that he was under investigation by federal
 and state authorities. The QCDA notified him in approximately July 2015 that he had been
 intercepted talking to Gallman, whose telephone had been wiretapped. Gallman was indicted
 first by the QCDA for witness bribery, and then by a grand jury in this district. In the
 detention letter following the original indictment of Gallman, the government described
 Gallman’s activities with Scarpa, identifying Scarpa as “Attorney-B” and quoting some of
 his conversations with Gallman that exposed their criminal conduct. See Docket Entry No.
 23, at 8-9.

                Then, on September 24, 2018, Scarpa was himself indicted along with
 Gallman on a superseding indictment in this case, and arraigned the following day. In its
 detention memorandum, the government detailed Scarpa’s participation in bribing Cherry.
 See Docket Entry No. 80. The government also highlighted Scarpa’s other questionable
 conduct at trial, including eliciting the clearly perjurious testimony from Cherry, challenging
 the prosecutor to a fight and asking a witness her law school grade point average, even
 though the witness, it turned out, had not gone to law school. See id.

                The investigation, the federal indictment, and the terms of his release have
 done nothing to dissuade Scarpa from continuing to practice law by breaking the law. Just
 two weeks removed from his federal arraignment, Scarpa picked up where he left off by
 attempting to improperly influence another witness, in another trial. Recognizing that his
 conduct was unlawful, Scarpa attempted to avoid detection by asking that Wells (along with
 the Victim) call him from a different inmate’s account—which itself, Scarpa knew, is against
 prison rules. He then coached the Victim—a represented party and a witness for the
 prosecution—into how and when she should assert her right to remain silent under the Fifth
 Amendment, when asked questions that implicated Wells.

                 There is no reason to expect Scarpa to abide by conditions of release after he
 violated them in the most egregious way possible: by engaging in virtually the same conduct
 that led to his federal indictment. Moreover, because Scarpa has demonstrated the extent to
 which he will go to avoid detection—even encouraging an inmate to break prison rules—the
 Court should put little faith in any promise that he will abide by more stringent conditions of
 release, like house arrest. All Scarpa needs to commit his crimes of choice, witness
 tampering and bribery, is a telephone, which Scarpa could easily and secretly obtain. See
 LaFontaine, 210 F.3d at 132-34 (affirming revocation of bail where defendant, a “white-

                                                8
Case 1:18-cr-00123-CBA-RER Document 104 Filed 11/13/18 Page 9 of 9 PageID #: 357



 collar criminal with no connection to the mob,” tried to influence the testimony of a witness
 without using violence or threats).6

 III.    Conclusion

                 For the reasons above, the Court should revoke the defendant’s bail.


                                                           Respectfully submitted,

                                                           RICHARD P. DONOGHUE
                                                           United States Attorney

                                                   By:                  /s/
                                                           Lindsay K. Gerdes
                                                           Andrey Spektor
                                                           Assistant U.S. Attorneys
                                                           (718) 254-6155/6475


 cc:    Defense Counsel of record (by ECF)
        Clerk of the Court (CBA) (by ECF)
        Pretrial Services (by Email)




         6
           Although Scarpa’s bond should be revoked based on his inability to comply with conditions of
 release, he also poses a danger to the community. The jail calls quoted in this letter, together with
 Scarpa’s conduct outlined in the government’s prior submission, show, by a preponderance of the
 evidence, that Scarpa is willing to sabotage prosecutions, no matter how violent his clients may be, or
 how much danger they pose. As a result, every witness and victim involved in criminal cases in which
 Scarpa serves as counsel—and there are many—are at risk, so long as Scarpa has access to a phone. See
 United States v. Millan 4 F.3d 1038, 1048 (2d Cir. 1993) (noting that “dangerousness” under the Bail
 Reform Act does not refer only to the safety of individuals but to the “the danger that the defendant might
 engage in criminal activity to the detriment of the community”), id at 1049 (refusing to leave the safety of
 the community to the “word of [the defendant] that [he] will obey the conditions”).


                                                      9
